—Order, Supreme Court, New York County (Eugene Nardelli, J.), entered on or about June 10, 1988, which granted plaintiff-appellant’s application for leave to amend his complaint to add a cause of action in negligence, unanimously affirmed, without costs.
The proposed amendment alleges no facts materially at variance with those pleaded in the original complaint. The complaint, as amplified by the bill of particulars, adequately put defendant-respondent on notice with respect to a cause of action in negligence, so that the claim to be interposed related back to the complaint for purposes of the Statute of Limitations (CPLR 203 [e]). Discovery is not yet complete and defendant has not demonstrated that he will suffer substantial prejudice. Since "at any time * * * [l]eave shall be freely given upon such terms as may be just” (CPLR 3025 [b]), the motion court did not err in its exercise of discretion. Concur— Sullivan, J. P., Carro, Milonas, Ellerin and Wallach, JJ.